         Case 3:20-cr-00468-JAH Document 34 Filed 08/03/20 PageID.35 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                         Case No. 3 :20-cr-0468-JAH

                                       Plaintiff,
                      vs.

 Victor Manuel Gonzalez-Barboza,


                                    Defendant.
                                                                l   AUG-320~
                                                                CLERK. U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                            BY     .         ~-.,DEPUTY



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


•     the Court has granted the motion of the Government for dismissal, without prejudice; or


•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;


•     of the offense(s) as charged in the Indictment/Information:




Dated:        ~ / 3, /;)JJ ~
               I I                                     ~
                                                ~RuthBenneontet
                                                    United States Magistrate Judge
                                                                                      /U-)
